—In a condemnation proceeding, the defendant City of New York appeals from an order of the Supreme Court, Kings County (Leone, J.), dated April 16, 1991, which denied its motion to (1) amend a prior order of the same court, dated October 31, 1990, directing the City to pay an advance payment of $175,-000 plus interest to the mortgagee, Alexander Fischer, without deduction for real estate taxes owed on the property and (2) vacate an execution, dated December 18, 1990, served upon the Sheriff of the City of New York.
Ordered that the order is affirmed, with costs.
The Supreme Court properly refused to amend its order of October 31, 1990, to reflect a reduction in the advance payment for unpaid real estate taxes, as it had given the City additional time to search its records for such unpaid taxes prior to entering the order. Under the circumstances of this case, the City’s erroneous representation to the court that no charges existed on the property, upon which both the court and the mortgagee relied, established the mortgagee’s right to *720invoke an estoppel against the City (see generally, Matter of Parkview Assocs. v City of New York, 71 NY2d 274, cert denied 488 US 801; Quaglia v Incorporated Vil. of Munsey Park, 54 AD2d 434, affd 44 NY2d 772). Bracken, J. P., Lawrence, Ritter and Pizzuto, JJ., concur.